

116 HRES 1146 IH: Expressing support for the designation of September 23, 2020, as “Mary Church Terrell Day”, and calling on Congress to recognize Mary Church Terrell’s lasting contributions to the civil rights and women’s rights movements.
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1146IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2020Ms. Norton submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of September 23, 2020, as Mary Church Terrell Day, and calling on Congress to recognize Mary Church Terrell’s lasting contributions to the civil rights and women’s rights movements.Whereas Mary Church Terrell was born on September 23, 1863, in Memphis, Tennessee, to former slaves;Whereas Mary Church Terrell’s father, Robert Reed Church, was a successful businessman and one of the South’s first African-American millionaires;Whereas Mary Church Terrell attended the Antioch College laboratory school and Oberlin College;Whereas Mary Church Terrell was one of the first African-American women to attend college;Whereas Mary Church Terrell’s belief in the importance of education led her to the District of Columbia in 1887;Whereas Mary Church Terrell taught at the M Street Colored High School, now known as Paul Laurence Dunbar High School;Whereas Mary Church Terrell was the first African-American woman in the United States to be appointed to a school board;Whereas Mary Church Terrell believed that the end to racial discrimination could be achieved through education, work, and community activism;Whereas Mary Church Terrell’s activism was sparked by the lynching of an old friend, Thomas Moss, in 1892;Whereas Mary Church Terrell used her position to fight racial and gender discrimination;Whereas Mary Church Terrell participated in antilynching campaigns alongside Ida B. Wells-Barnett;Whereas Mary Church Terrell led the fight to desegregate eating places in the District of Columbia;Whereas District of Columbia laws of 1872 and 1873 required all restaurants to serve any respectable, well-behaved person regardless of color;Whereas Mary Church Terrell was 86 at the time she launched the campaign to enforce these civil rights laws;Whereas Mary Church Terrell and several colleagues entered Thompson Restaurant in the District of Columbia on February 28, 1950;Whereas the group was refused service on the basis of their race;Whereas John R. Thompson Co., was prosecuted for violating these laws;Whereas Mary Church Terrell continued her fight through boycotts, picketing, and sit-ins at restaurants around the District of Columbia;Whereas, on June 8, 1953, three years after the lawsuit was filed, the Supreme Court in District of Columbia v. John R. Thompson Co., held these laws were enforceable;Whereas Mary Church Terrell also actively fought for women’s suffrage;Whereas Mary Church Terrell was president of the National Association of Colored Women;Whereas Mary Church Terrell was one of the founders and charter members of the National Association for the Advancement of Colored People;Whereas Mary Church Terrell persuaded the National Association of University Women to admit Black members;Whereas the Mary Church Terrell House is a National Historic Landmark located at 326 T Street NW in the District of Columbia, and is open to the public; andWhereas September 23, 2020, would be an appropriate day to designate as Mary Church Terrell Day: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Mary Church Terrell Day; and(2)calls on Congress to recognize Mary Church Terrell’s legacy of civil rights and women’s rights.